DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Paragraph 11, Line 4:  Please insert the word –to—after the phrase “in response”.
Paragraph 31, Line 8:  Please replace the word “then” with –than--.
Paragraph 67, Line 2:  Please replace the reference number “1” with –10--.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search of the prior art provides plenty of smoke detectors that can connect with other smoke detectors to create a network.  Furthermore, these smoke detectors can operate in different modes, as seen in the Egawa et al [US 2011/0025490] reference, wherein a smoke detector can also indicate a maintenance condition as well as a communication mode.  However, each independent claim introduces another element not found in the prior art, such as the network configuration mode of the smoke detector including a first distinct notification for indicating whether the smoke detector is part of the network group, and at least one second distinct notification for indicating whether the smoke detector has a coordinator role or a non-coordinator role within said network group.  Also, separating two separate subsets of distinct notifications based on a respective pulse width modulated input signal and a respective non-pulse width modulated input signal is also considered unobvious subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanguay et al [U.S. 6,348,871] enables a test mode for a smoke detector.
Warren et al [U.S. 9,454,893] verifies operational modes for a networked alarm system.
Feltham et al [U.S. 10,078,943] synchronizes alert patterns in an alarm system.
Rossi et al [U.S. 10,078,959] verifies operation of various components in a smart home.
Warren et al [US 2016/0364977] administers self-tests of smart home devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
7/8/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687